                          IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                     Plaintiff,             )
                                            )
v.                                          )        Case No. 18-00309-01-CR-W-DGK
                                            )
JAMES SAMUELS,                              )
                                            )
                     Defendant.             )


                         DEFENDANT'S MOTION FOR
                    RECONSIDERATION OF DETENTION ORDER

       COMES now the defendant, James Samuels, by and through his undersigned counsel, and

moves this Court for reconsideration of the Court’s Detention Order entered in this case.      In

support, Mr. Samuels suggests the following:

                              PROCEDURAL BACKGROUND

       1.      On February 1, 2018, the defendant was charged by criminal complaint with

               violations of 18 U.S.C. §§ 922(d)(1), 924(a)(2) and (h).

       2.      On October 5, 2018, the Federal Public Defender and her assistants were

               appointed to represent Mr. Samuels.

       3.      On October 11, 2018, defendant appeared before the Honorable Lajuana M.

               Counts, United States Magistrate Judge, for detention and preliminary hearings.

       4.      On October 24, 2018, the defendant was charged by indictment with violations of

               18 U.S.C. §§ 371, 924(a)(1)(A), 922(a)(1)(A), (d)(1), 923(a), 924(a)(1)(D), (a)(2),

               and (h).

       5.      On November 1, 2018, defendant appeared before the Honorable Lajuana M.

               Counts, United States Magistrate Judge, for an initial appearance and arraignment.

       6.      Pre-trial conference is set for September 3, 2019 and Jury Trial is set for
      September 23. 2019.



                                 ARGUMENT

1.   Mr. Samuels is a fifty-four year old man who has had stable employment with the

      Kansas City, Missouri Fire Department for the past twenty years.

2.   Mr. Samuels recently put in a request for retirement and would be able to be subject

      to home monitoring, if released.

3.   Mr. Samuels has no prior criminal history.

4.   Mr. Samuels has no prior substance abuse history.

5.   Mr. Samuels has been a life-long resident of the Kansas City area and has

      significant family ties to the community.

6.   Mr. Samuels has a wife and stable residence to return to if released.

7.   Mr. Samuels fully recognizes the gravity of his charges and is willing to abide by

      any release conditions that might be established by the Court and of the office of

      Pretrial Services.    In addition, Mr. Samuels submits that conditions of release

      could be fashioned to secure the safety of any persons and the community.

8.   Mr. Samuels has a defense of duress to the charges against him and begs the Court

      to grant a cash bond or any bond in this matter, so that he can return home to his

      family.

9.   Due to the government shutdown, much needed services have been suspended, until

      further notice.      If granted release, the Defendant could utilize therapy and

      counseling services that could be helpful in his case.


                                       2
        WHEREFORE the defendant now requests that this Court review its previously entered

Order of Detention and enter an Order releasing the defendant on bond or electronic home

detention so that the defendant can seek employment and attend to his affairs during the pendency

of this case.

                                                Respectfully submitted,

                                                /s/ Allison M. English
                                                ALLISON M ENGLISH
                                                Asst. Fed. Pub. Defender
                                                818 Grand Ave; Suite 300
                                                Kansas City, MO 64106
                                                (816) 471-8282
                                                ATTORNEY FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby CERTIFIED that the foregoing motion was electronically filed and emailed to

Bradley K. Kavanaugh, Assistant United States Attorney, this 7th day of January, 2019.

                                               /s/ Allison M. English
                                               ALLISON M ENGLISH
                                               Asst. Fed. Pub. Defender
                                               818 Grand Ave; Suite 300
                                               Kansas City, MO 64106
                                               (816) 471-8282
                                               ATTORNEY FOR DEFENDANT




                                                3
